DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group II in the reply filed on 27 April 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Objections
Claim 31 is objected to because of the following informalities: in line 5, the word “capture” should be changed to “captured” to be grammatically correct. Furthermore, in line 12, the phrase “for each of the” is repeated”. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 31-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method (process) for determining sub-diffuse scattering parameters of a material. This judicial exception is not integrated into a practical application because the claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The judicial exception is determining, from images capture[d] in the step of imaging, sub-diffuse scattering parameters, and applies to a mental process (step 2a/prong 1); for example, using the information gathered in previous steps, a person of ordinary skill in the art could look at the images and determine the parameters claimed. Illuminating the material and imaging the remission by the material constitute the pre-/post-solution activity. The previously mentioned pre-/post-solution activity or elements do not integrate the judicial exception (step 2a/prong 2), since they do not impose a meaningful limit and/or monopolize the judicial exception. The claim(s) does/do not include any additional elements that are sufficient to amount to significantly more than the judicial exception (step 2b), since the additional elements are not more than what is well-understood, routine, and conventional in the art because the method is not tied to a single machine product; indeed, no structure at all is claimed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 31-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cuccia (U.S. 2011/0124988). Cuccia discloses (par. 0059-0060) illuminating the material with structured light; imaging remission by the material of the structured light; and determining, from images capture in the step of imaging, sub-diffuse scattering parameters of the material; wherein the step of illuminating comprises (par. 0061-0062), at a spectral wavelength of the structured light, temporally varying periodic structure of the structured light to produce each of a plurality of spatial frequencies and, for each of the plurality of spatial frequencies, a plurality of spatial phase shifts; the step of imaging comprising capturing a plurality of images including an image of the remission for each of the for each of the plurality of spatial phase shifts associated with each of the plurality of spatial frequencies; and the step of determining comprising processing the plurality of images to deduce wavelength-specific values of the sub-diffuse scattering parameters; the step of determining comprises: generating demodulated images respectively associated with the plurality of spatial frequencies, each of the demodulated images being generated from the plurality of images captured for a respective one of the plurality of spatial frequencies; and fitting a wavelength dependent model (par. 0089) for demodulated remission to the plurality of images, the wavelength dependent model sensitive to (a) the wavelength-specific values of the sub-diffuse scattering parameters and (b) spatial frequency of the periodic structure, to intensities in the demodulated images, to ascertain the wavelength-specific values of the sub-diffuse scattering parameters.
Regarding claim 32, Cuccia discloses (par. 0065 and 0068) the sub-diffuse scattering parameters determined include reduced scattering coefficient and backscatter likelihood.
Regarding claim 33, Cuccia discloses (par. 0089) the step of fitting being performed independently for each of at least some of all spatial locations represented by the demodulated images, to produce a spatial map of the wavelength-specific values of the sub-diffuse scattering parameters.
Regarding claim 34, Cuccia discloses (par. 0089) using the spatial map of the wavelength-specific values of the sub-diffuse scattering parameters to assess tissue.
Regarding claim 35, Cuccia discloses (par. 0080) the assessing tissue comprises assessing tissue incorporating a wound.
Regarding claim 36, Cuccia discloses (par. 0066) the assessing tissue comprises diagnosing cancer.
Regarding claim 37, Cuccia discloses (par. 0006) the assessing tissue comprises assessing brain tissue.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH LESLIE MALAMUD whose telephone number is (571)272-2106. The examiner can normally be reached Mon - Fri 1:00-9:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEBORAH L MALAMUD/Primary Examiner, Art Unit 3792